Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Action Is Final
Applicants' response to the Non-Final Office Action mailed 05 April 2022, has been entered and the Remarks therein, filed 03 October 2022, are fully considered here.

Status of Claims
Claims 1-12, 14-19 and 21 are pending.
Claims 1-12 and 14-17 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Group I. Election was made without traverse in the reply filed on 07 June 2019 to the Restriction/Election Office Action mailed 09 April 2019.
	Claims 18, 19 and 21 are rejected.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, or §365(c) is acknowledged. This application is a 371 of PCT/JP2015/005474, 10/30/2015.  Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy of JAPAN 2014-222948, 10/31/2014, was filed on 28 April 2017.
Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. §120 or §365(c).
Claims 18, 19 and 21 have the effective filing date of 31 October 2014.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 13 April 2022-A, 13 April 2022-B, 03 October 2022-A, and 03 October 2022-B are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
	The objection to Claim 19, in the Non-Final Office Action mailed 05 April 2022, is withdrawn in view of Applicants' amendment received 03 October 2022, in which the cited claim was amended.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.

Claims 18 and 19 are rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. (U.S. Patent Application Publication No. 2013/0195806 A1; Pub. Date: Aug. 1, 2013) as evidenced by Powell et al. ((1997) Int. J. Biochem. Cell. Biol. 29: 401-414) and Osumi et al. ((2008) Stem Cells 26: 1663-1672) in view of Bystrom et al. ((2006) Invest. Ophthamol. Vis. Sci. 47: 777-785), and Edwards et al. ((2013) Cell Adhesion. Migration 7(1): 82-89).
[All references cited in the Non-Final Office Action mailed 05 April 2022.]

Gay et al. as evidenced by Powell et al. and Osumi et al. addresses some of the limitations of claim 18, and the limitations of claim 19.
Regarding claim 18, Gay et al. shows a study in which Phase 1/2 clinical data demonstrate the use of retinal pigment epithelium (RPE) cells for the treatment of Stargardt’s macular dystrophy (SMD) and dry age-related macular degeneration (dry AMD) (pg. 1, para. [0007]). Anatomic evidence of successful RPE transplantation was observed clinically and with high resolution imaging technology in the patient with SMD (pg. 2, para. [0009] [Claim 18- A method for treating a disease, a disorder or a condition of a nerve requiring cell transplantation in a subject]).
A pharmaceutical composition comprises RPE cells, and a pharmaceutically acceptable carrier (pg. 2, para. [0017]). A method of treatment of a retinal degenerative condition comprises administering a pharmaceutical preparation comprising the RPE cells of a composition (pg. 6, para. [0070] [Claim 18- administering (b) a retinal epithelium pigment cell to the subject]).
Said composition or pharmaceutical preparation may be used for the treatment of a retinal degenerative condition, such as dry age-related macular degeneration, retinitis pigmentosa and Stargardt’s disease (pg. 7, para. [0076] [Claim 18- macular degeneration, retinitis pigmentosa, Stargardt’s disease]).
The RPE cells may be provided or cultured on a membrane for supporting growth of cells (pg. 28, para. [0285]). The membrane comprises a coating on at least one side, which is preferably a protein or glycoprotein, such as laminin (pg. 28, para. [0289]). The coating preferably contains laminin, especially laminin-1 or a fragment thereof (pg. 28, para. [0290]). The membrane and layer of cells may be transplanted into the eye of a patient in need thereof, e.g., in the treatment of, for example, age related macular degeneration, macular dystrophy, Stargardt Disease and other diseases or conditions of the retina (pg. 28, para. [0295] [Claim 18- administering (a) at least one agent from the group consisting of laminin or fragments thereof]).
	Regarding claim 19, the pharmaceutical preparation may comprise less than about 25% or 0.0001% of cells that may not be RPE cells (pg. 2, para. [0020]). At least 80% of the cells in said pharmaceutical composition may be PAX6+ (pg. 2, para. [0022]). The cell types provided by the described disclosure include, but are not limited to, RPE cells, and include vision associated neural cells, such as internuncial neurons (e.g., “relay” neurons) (pg. 20, para. [0214] [Claim 19- a nerve cell is administered to the subject]). 

	Gay et al. does not specifically show that: 1) laminin-1 comprises laminin β1 and γ1 subunit chains [Claim 18]; and 2) the described PAX6+ cells may be neuronal or nerve cells [Claim 19].

	Powell et al. shows that the laminin-1, shown by Gay et al., inherently comprises the laminin β1 and γ1 subunit chains, by way of addressing the limitations of claim 18.
Powell et al. also shows that another name for laminin 511, cited in the claimed subject matter, is laminin-10.
	Powell et al. teaches that laminin isoform Laminin-1 comprises the subunits α1β1γ1, and that laminin-10 comprises the subunits of α5β1γ1 (pg. 403, column 1, Table 2, entry#’s 1 and 10).

Osumi et al. shows that some neuronal or nerve cells express PAX6+, which is the cell marker shown by Gay et al., by way of addressing the limitations of claim 19.
 	Osumi et al. teaches that Pax6 is a highly conserved transcription factor that is important in various developmental processes in the central nervous system (CNS), including migration of neurons and formation of neural circuits (pg. 1663, Abstract). Neuroepithelial cells and radial glial cells strongly express Pax6 (pg. 1666, column 2, para. 1). 

Gay et al. as evidenced by Powell et al. and Osumi et al. do not show: 1) administration of laminin 511 (α5β1γ1) [aka laminin-10] or fragments thereof [Claim 18].

Bystrom et al. provides information that would have motivated one of ordinary skill in the art to have utilized different types of laminins, e.g. laminin-1 (α1β1γ1), as shown by Gay et al., and laminin-511 (aka laminin-10) (α5β1γ1) (i.e., laminins with different subunit chain compositions) for the same purpose, because the laminin subunits have overlapping biochemical or biophysical properties, by way of addressing the limitations of claim 18.
Regarding claim 18, Bystrom et al. shows a study in which ten fetal eyes were serially sectioned and treated with specific antibodies against Ln- α1, - α2, - α3, - α4, -α5, -β1, - β2, - β3 and - γ1 chains in order to examine the distribution of laminin (Ln) chains in the basement membranes (BMs) of the human eye in fetal development (pg. 777, column 1, para. 1 thru 2, Purpose and Methods). Data showed that the Ln- α1, - α2, - α3, - α4, -α5, -β1, - β2, - β3 and - γ1 chains are present in the BMs of the developing human eye. The simultaneous presence of different Ln chains from the same class in a given BM of the developing eye suggests the possibility that one Ln isoform may be able to substitute for another (pg. 784, column 1, para. 3).

Edwards et al. provides information that would have motivated one of ordinary skill in the art to have administered laminin 511 (α5β1ɣ1) and fragments thereof for the treatment of a disease, a disorder, or a condition of the nerve requiring cell transplantation, including retinitis pigmentosa, macular degeneration, Stargardt disease, glaucoma, or optic neuropathy, by way of addressing the limitations of claim 18.
Edwards et al. teaches that the retina is the nervous tissue that lines the inner surface of the eye and is separated from the lens by a gel-like substance known as the vitreous. Two basement membranes create borders for the retina. The inner limiting membrane (ILM) separates the retina from the vitreous while Bruch’s membrane separates it from the choroid. The adult retina contains three layers of neurons (pg. 82, column 1, para. 3 thru column 2, lines 1-3). 
Regarding claim 18, Edwards et al. teaches that many blinding retinal diseases, including diabetic retinopathy and retinopathy of prematurity, involve the development of abnormal vasculature. This pathological angiogenesis is believed to occur via the same actors as normal retinal vessel development (pg. 82, column 1, para. 1). The expression of laminin chains associated with retinal vessels has been investigated. Laminin α4 mRNA is most highly expressed in the tip cells at the edge of the developing vasculature while that of laminin α5 is primarily in the vascular plexus. Laminin α5 protein is found in both endothelial cells and retinal astrocytes (pg. 84, column 1, para. 2). The ILM and Bruch’s membrane both contain laminins α1, α5, β1, β2 and ɣ1. The retinal vasculature contains laminin α5 (pg. 84, column 1, lines 2-8 [nexus to Gay et al.] [laminin-1] [nexus to Bystrom et al.] [α5 laminin]). The available data clearly demonstrate the importance of laminins in retinal vascular development (pg. 88, column 1, para. 1).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a disease, a disorder or a condition of a nerve requiring cell transplantation in a subject, comprising administration of laminin and a nerve or retinal pigment epithelial (RPE) cell, as shown by Gay et al. as evidenced by Powell et al. and Osumi et al., by substituting laminin-1 (α1β1γ1) or the fragments thereof, shown by Gay et al., with laminin 511 (α5β1γ1) or fragments thereof [Claim 18], with a reasonable expectation of success. Gay et al. as evidenced by Powell et al. shows that laminin-1 comprises two subunit chains that are identical with two subunit chains of laminin 511 (i.e., β1γ1), and Bystrom et al. shows that individual subunit chains within an isotype (i.e., α, β, γ) may have interchangeable biochemical or biophysical properties. In addition, Edwards et al. teaches that retinal tissue is nervous tissue that is comprised of a variety of different types of laminins; e.g., the ILM and Bruch’s membrane contain laminin α1, as shown by Gay et al., and α5, which are involved in promoting the retinal vasculature.
Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the laminin-1 (α1β1γ1), shown by Gay et al., with laminin 511 (α5β1γ1) or fragments thereof [Claim 18], with the reasonably predictable expectation that administration of laminin 511 (like laminin-1) would support the growth and vasculature of RPE cells, which would, in turn, treat retinal degenerative conditions, such as macular degeneration and retinitis pigmentosa (MPEP 2143 (I)(B)(3)). That is, it is akin to substituting art-recognized equivalents for the same purpose (MPEP 2144.06 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because Gay et al. teaches that the laminin membrane administered with RPE cells may be used for growing or culturing a layer of said cells (pg. 28, para. [0291] and [0293]). That is, the administration of laminin (either as a support membrane or as a separate reagent) would encourage the growth of RPE cells, thereby increasing the efficacy of the RPE cells as a therapeutic to treat a variety of retinal degenerative diseases, such as macular degeneration and Stargardt’s disease.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim 21 is rejected under 35 U.S.C. §103 as being unpatentable over Gay et al. (U.S. Patent Application Publication No. 2013/0195806 A1; Pub. Date: Aug. 1, 2013) as evidenced by Powell et al. ((1997) Int. J. Biochem. Cell. Biol. 29: 401-414) and Osumi et al. ((2008) Stem Cells 26: 1663-1672) in view of Bystrom et al. ((2006) Invest. Ophthamol. Vis. Sci. 47: 777-785), and Edwards et al. ((2013) Cell Adhesion. Migration 7(1): 82-89), as applied to claims 18 and 19 above, and further in view of Sawada et al. (International Patent Application Publication No. WO 2015/053375 A1; Pub. Date: 2015-04-16; Earliest priority date: 2013-10-09; see English machine translation (MT) for page/para. numbers), and Deutzmann et al. ((1990) Eur. J. Biochem. 191: 513-522).
[Sawada et al. and Deutzmann et al. cited in the Non-Final Office Action mailed 05 April 2022.]

Gay et al. as evidenced by Powell et al. and Osumi et al. in view of Bystrom et al., and Edwards et al., as applied to claims 18 and 19 above, do not show: 1) the agent is laminin 511-E8 fragment [Claim 21].

Sawada et al. provides information that would have motivated one of ordinary skill in the art to have administered laminin 511-E8 fragment along with retinal pigment epithelial (RPE) cells in order to treat a disease, a disorder, or a condition of the nerve requiring cell transplantation including retinal degenerative diseases, such as retinitis pigmentosa, by way of addressing the limitations of claim 21.
Regarding claim 21, Sawada et al. shows a method for amplifying retinal pigment epithelial cells comprising adhering and culturing RPE cells on a culture substrate coated with laminin E8 fragment, and shows a therapeutic agent for treatment of retinal disease comprising RPE cells (pg. 3, para. 3, #[7] and #[9] thru pg. 4, lines 1-2 [nexus to Gay et al.] [culturing RPE cells on laminin membrane, therapeutic use]). The original E8 fragment was originally identified as a fragment with strong cell adhesion activity among fragments obtained by digestion of mouse laminin 111 (EMBO, 1987) (pg. 5, para. 2). In the described invention, the laminin E8 fragment is the laminin 511-E8 fragment (pg. 3, para. 3, #[2] [Claim 21- the agent is laminin 511-E8 fragment]).

Deutzmann et al. provides information that would have further motivated one of ordinary skill in the art to have incorporated laminin 511-E8 fragment into a method for treating a disease, a disorder or a condition of a nerve requiring cell transplantation, by way of addressing the limitations of claim 21.
Deutzmann et al. teaches that the various fragments of laminin are well characterized and their sequences have been established. Fragment E8 of about 240kDa is located at the C-terminal end of laminin’s long arm and is composed of two short B1 and B2 chain segments and a larger A chain segment (pg. 513, column 2, para. 1). Laminin fragment E8 contains major sites responsible for laminin-cell interactions (pg. 513, Abstract).
Regarding claim 21, Deutzmann et al. teaches that laminin fragment E8 has cell adhesion, spreading and neurite-promoting properties (pg. 513, Abstract). Fragment E8 has been shown to stimulate neurite outgrowth of cultured neurons, to promote cell locomotion, and to be involved in establishing cell polarity in developing kidney epithelium (pg. 513, column 1, para. 1). Fragment E8 from the long arm of the cruciform laminin molecule was found to have the most wide-spread effects, with regard to cell attachment and spreading, cell differentiation and the growth or regeneration of processes (neurites) from nerve cells (pg. 513, column 1, para. 1 [Claim 21- the agent is laminin 511-E8 fragment]).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method for treating a disease, a disorder or a condition of a nerve requiring cell transplantation in a subject, comprising administration of laminin 511 and a nerve or retinal pigment epithelial (RPE) cell, as shown by Gay et al. as evidenced by Powell et al. and Osumi et al. in view of Bystrom et al., and Edwards et al., as applied to claims 18 and 19 above, by substituting the laminin 511 (α5β1γ1), shown by Gay et al. as evidenced by Powell et al. and Osumi et al., and in view of Bystrom et al., and Edwards et al., with laminin 511-E8 fragment [Claim 21], as shown by Sawada et al., with a reasonable expectation of success. Sawada et al. teaches that RPE cells can be propagated on laminin 511-E8 fragment, and Gay et al. teaches that RPE cells can be cultivated on a membrane comprising laminin-1, and also be used as an administered therapeutic. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the laminin-1, shown by Gay et al., with the laminin 511-E8 fragment, shown by Sawada et al., with the reasonably predictable expectation that RPE cells would be successfully propagated on the laminin 511-E8 fragment, and could be administered in conjunction with RPE cells to treat, e.g., retinal degenerative diseases (MPEP 2143 (I) (B(3)). That is, it is akin to substituting art-recognized equivalents for the same purpose (MPEP 2144.06 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because Sawada et al. teaches that the original E8 fragment was originally identified as a fragment with strong cell adhesion activity among fragments obtained by digestion of mouse laminin 111 (EMBO, 1987) (pg. 5, para. 2). That is, one would be motivated to use a laminin derivative or fragment that is recognized as having strong cell adhesion properties so as to ensure that the RPE cells and laminin used for therapeutic purposes adhere to the damaged retinal area that requires a medical remedy, and to ensure that the RPE cells adhere strongly enough to the laminin so as to form a tight layer of therapeutic retinal epithelium.
In addition, it would have been further obvious to have substituted the laminin 511 (α5β1γ1), shown by Gay et al. as evidenced by Powell et al. and Osumi et al. in view of Bystrom et al., and Edwards et al., as applied to claims 18 and 19 above, with laminin E8 fragment [Claim 21], as shown by Deutzmann et al., with a reasonable expectation of success. Deutzmann et al. teaches that fragment E8 from the long arm of the cruciform laminin molecule was found to have the most wide-spread effects, with regard to cell attachment and spreading, cell differentiation and the growth or regeneration of processes (neurites) from nerve cells (pg. 513, column 1, para. 1). Therefore, it would have been obvious to one of ordinary skill in the art to have substituted the laminin 511 (α5β1γ1), shown by Gay et al. as evidenced by Powell et al. and Osumi et al. in view of Bystrom et al., and Edwards et al., with laminin E8 fragment [Claim 21], as shown by Deutzmann et al., with the reasonably predictable expectation that nerve cells would be successfully propagated on the laminin E8 fragment, and could be administered in conjunction with nerve cells to treat retinal degenerative diseases (MPEP 2143 (I)(B(3)). That is, it is akin to substituting art-recognized equivalents for the same purpose (MPEP 2144.06 (II)).
One of ordinary skill in the art would have been motivated to have made that modification, because Deutzmann et al. teaches that fragment E8 represents a major cell-binding segment of the protein, and its structure is well characterized (pg. 515, column 1, para. 3). In addition, as cited above, it has many, if not all, of the cell-influencing characteristics, as shown by the full-length laminin protein. Therefore, being able to incorporate a peptide, which could potentially be synthesized recombinantly, into a treatment protocol, could expedite the availability of the E8 fragment for said therapeutic use, because large amounts of the fragment could be produced and stored in large amounts.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments, pp. 7-9, filed 03 October 2022, with respect to the prior art references cited in the 35 U.S.C. §103 rejections have been fully considered, but they are not persuasive.

1. Applicant remarks (pg. 7, para. 2-5) that Gay et al. merely discloses the use of RPE cells for treating Stargardt disease and macular degeneration, in which laminin 111 is used as a coating to support the growth of RPE cells (paragraphs 0289-0291). Gay et al. does not suggest that laminin should be used in combination with RPE cells/or treatment, let alone that such treatment would be useful for retinitis pigmentosa, macular degeneration, Stargardt disease, glaucoma, or optic neuropathy. Bystrom et al. does not remedy the deficiencies of Gay et al., Powell et al., and Osumi et al. because Bystrom et al. merely teaches the presence of different laminin subunits in the development of the eye (abstract of Bystrom et al.). The Office appears to rely on Bystrom et al. for an alleged motivation to substitute the laminin subunits (page 784, left column, third paragraph, of Bystrom et al.). The Office relies on Edwards et al. and Suzuki et al. to further support the assertion with regards to Bystrom et al. Specifically, the Examiner appears to rely on Edwards et al. to assert that many retinal diseases (including diabetic retinopathy and retinopathy of prematurity) involve development of abnormal vasculature; which in turn involve laminin expression in retinal vascular development. However, the aforementioned disclosure of Bystrom et al. at most suggests the possibility of substituting laminin isoforms with other isoforms to decrease the impact of laminin-deficient diseases in the human eye, while the disclosure of Edwards et al. at most suggests the importance of laminin in vascular-related diseases. As previously submitted, none of the diseases recited in claims 18, 19, and 21 (i.e., retinitis pigmentosa, macular degeneration, Stargardt disease, glaucoma, and optic neuropathy) is a laminin-deficient disease or a vascular-related disease.
However, in response to Applicant, Gay et al. shows that retinal pigment epithelium (RPE) cells are used to treat, for one, age-related macular degeneration and that RPE cells may be cultured on a coated membrane for supporting their growth, the preferable coating containing laminin. Both the coated membrane containing laminin and the RPE cells may be transplanted into the eye of a patient in need thereof. That is, a patient suffering from, for example, macular degeneration, is administered a composition (via transplantation) comprising both RPE cells and a membrane containing laminin for the treatment of this eye/retinal disease. Bystrom et al. teaches that the human eye contains several different types of laminins in its basement membrane, including laminin with subunit chains α5, β1 and γ1, among others. Therefore, one of ordinary skill in the art would understand that using any laminins containing these subunit chains (e.g., claimed laminin α5β1γ1 (aka laminin 511)) would be compatible with the biochemical structure of the human eye, and, therefore, could be safely used as a treatment protein.
Further in response to Applicant, although Edwards et al. shows laminin as being highly expressed in the cells at the tip of human (eye) vasculature, the reference also teaches that the retina, as a nervous tissue, requires a supportive basement membrane (which comprises laminin) for its proper function. In addition, Edwards et al. shows that mice which are deficient in the laminin α1 gene (i.e., Lam α1Δ/Δ) experience cerebellum defects resulting in abnormal neuronal migration and cell proliferation (Edwards et al., pg. 85, column 1, para. 1). Edwards et al. also teaches that the role of Lamb2 in the retina has also been investigated using Lamb2 null mice. The loss of laminin β2 disrupts dopaminergic neuron and rod photoreceptor synapses development, leading to abnormal electroretinograms (pg. 87, column 2, para. 2). That is, retinal defects (which would lead to any of the disorders recited in instant claim 18) are advanced by the lack of supportive laminin either as an integral basement protein and/or as directly affecting neuronal synapse development.

2. Applicant remarks (pg. 8, para. 2-3) that a person of ordinary skill in the art would have understood that the claimed diseases are not laminin-deficient diseases, as disclosed in Bystrom et al., nor vascular-related diseases, as disclosed in Edwards et al.
However, in response to Applicant, Bystrom et al. is not focused on the treatment of laminin-deficient diseases, per se, but shows the distribution of laminins in the developing eye (Bystrom et al., pg. 777, Title). On the other hand, one of ordinary skill in the art would interpret that any of the eye diseases recited in instant claim 18 which would benefit from the administration of a(n) RPE cell would also benefit from laminin administration because of the biological role that laminin plays as a basement protein in the retina (as shown by Gay et al., Bystrom et al. and Edwards et al.). As noted in the previous paragraph, Edwards et al. shows that the retinal vasculature is not only supported and promoted by laminin, but that the retinal vasculature has an indirect or direct effect on neuronal migration and proliferation. Edwards et al. also teaches that at least two of the laminins have been shown to be involved in cell adhesion (pg. 87, column 1, para. 2 and pg. 85, column 2, para. 2). 

3. Applicant remarks (pg. 8, para. 4 thru pg. 9, para. 1) that Figure 1 of Suzuki et al. (which the Office cites in the Response to Arguments section of the Non-Final Office Action mailed 05 April 2022) clearly shows that the laminin α1 and laminin α5 chains have different receptors. Table 1 of Suzuki et al. indicates that laminin α1 and laminin α5 chains have different cellular receptors, while Figure 3 of Suzuki et al. shows the sequences of laminin α1 and laminin α5 chains are different. Therefore, Suzuki et al. at most only provides information of the structure and properties of different laminin alpha subunits. Suzuki et al. does not provide any teaching or suggestion that laminin α1 and laminin α5 chains can be substituted for each other, let alone any motivation for a person of ordinary skill in the art to have replaced the laminin al subunit (e.g., laminin 111 in Gay et al.) with laminin 511 for treating the specific diseases recited in claims 18, 19, and 21.
However, in response to Applicant, it is clear from Table 1 shown in Suzuki et al. that there is crossover with regard to the cellular integrin receptors that laminin α1 and laminin α5 bind to (e.g., α6β1) and that the alpha laminins 1, 2, 3 and 5 all have similar biochemical structures as isoforms ((as of the publication date of Suzuki et al.) pg. 145, Fig. 1, as pointed out in the previous Office Action). The fact that the laminins otherwise bind to different cell receptors does not make them functionally different, because those multiple receptors reside on the same cell types with regard to basement membrane composition. It is also clear from the reference of Bystrom et al. that the basement membranes of the human eye contain laminins -α1, - α2 , - α3, - α4, - α5, -β1, -β2, -β3 and -γ1. Therefore, unless it can be shown that laminin α1 and laminin α5 perform different functions with regard to their involvement in basement membrane structure, they can be seen to have interchangeable functions with regard to this common involvement in basement membrane composition.
Further in response to Applicant, Applicant’s Figure 1, shows that several different types of laminin (LM411, claimed LM511, LM521 and LM511-E8) each as a coating, as well as fibronectin (FNC), promote cell adhesion of retinal cell epithelium significantly more than the control (originally-filed specification, pg. 64, para. [0109] and Fig. 1). The Figure also shows that LM111 (laminin α1) and LM211 (laminin α2) promote cell adhesion, although not to a significant extent, according to Applicant. However, Applicant’s Figure 3 only shows a comparison of LM511 and LM511-E8 (to control (i.e., not to other laminins)) when these laminins are added to the medium used in the RPE cell adhesion assay (which is similar to Applicant’s claimed subject matter as a composition comprising laminin 511) (spec., pg. 66, para. [0113] and Fig. 3). Applicant’s Figures 6 and 8 only show a comparison of laminin 511-E8, collagen IV and fibronectin (vs control (i.e., not to other laminins)) when these compounds are added to the medium used in a nerve cell adhesion assay using N2a and H-SY5Y cells, respectively. Therefore, it is not clear that other laminins cannot also be used to improve the cell adhesion of RPE cells or nerve cells to a significant extent when administered as a standalone agent, as instantly-claimed.

4. Applicant remarks (pg. 9, para. 2-3) that Sawada et al. and Deutzmann et al. do not remedy the deficiencies of Gay et al., Powell et al., Osumi et al., and Bystrom et al. as these references are relied on by the Office for their disclosures of laminin 511-E8 fragment. A person of ordinary skill in the art would have had no reasonable expectation of success in replacing laminin 111 of Gay et al. with any other laminin subunit, including the claimed laminin 511, to be used in combination with RPE or nerve cells to treat the specific claimed diseases (i.e., retinitis pigmentosa, macular degeneration, Stargardt disease, glaucoma, and optic neuropathy).
However, in response to Applicant, this argument is addressed in the previous paragraph, with regard to the potentially interchangeable function of laminin 111 and laminin 511.
5. Applicant remarks (pg. 9, para. 4) that the experimental results reported in Example 4 of the present application clearly demonstrate the combined effect of laminin and RPE cells in a retinal disease model (macular degeneration). Example 4 indicates that the retina was regenerated and had restored function upon transplantation of cells with laminins in the disease model.
However, in response to Applicant, there are no data presented for Applicant’s Example 4 (spec., pg. 67, para. [0117] thru pg. 68, para. [0122]). Applicant concludes that it is understood from this Example that a retina is regenerated and function is restored by transplanting cells with laminins in a retinal disease model (spec., pg. 68, para. [0122]). However, it is not in contention that laminins can be used to regenerate retinal tissue and restore its function, as shown by the prior art references cited above. The issue is whether or not it would have been obvious to one of ordinary skill in the art to have administered laminin 511 or fragments thereof in order to regenerate retinal tissue and restore its function in the presence of a nerve cell or RPE cell. The prior art references cited in this Office Action show that it would have been obvious to one of ordinary skill in the art of treating eye diseases, such as retinitis pigmentosa, macular degeneration, Stargardt disease, glaucoma, or optic neuropathy, to have administered laminin 511 or fragments thereof and a nerve or RPE cell in order to have treated the cited eye diseases or disorders.

Conclusion
	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/           Examiner, Art Unit 1651                


/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651